Citation Nr: 1108483	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  09-18 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney at Law


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service from April 1974 to April 1976 and had subsequent service in the Michigan Army National Guard.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran has indicated that he no longer desires a Board hearing on these matters.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he injured his knees during training while serving with the Michigan Army National Guard in 1988 or 1989.  In a March 2005 statement the Veteran indicated that, during the National Guard service in question, he fell into a pit while undergoing riot control training.  In his September 2008 notice of disagreement the Veteran stated that he had no immediate pain after falling into the pit, but had to consult a doctor a few days later to have his knees drained.  While the Veteran's National Guard service treatment records contain no complaints related to a knee injury incurred during National Guard training, the Board observes that an April 1999 private treatment record essentially noted that the Veteran indicated that he had hurt both knees in the military.  The Veteran has been assessed with bilateral knee effusions.

The Board finds the Veteran credible in his assertion that he had knee problems as a result of his National Guard training accident, and notes that the Veteran was not pursuing a VA claim at the time of his April 1999 private treatment for his knee problems.  Whether the Veteran has current knee disability that is related to service, however, is a medical question and requires medical expertise.  As such, the Board finds that the Veteran should be afforded a VA examination (based on the entire record, including private treatment records) to address the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA orthopedic examination.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has any right or left knee disability that is related to his Army National Guard service training accident or is otherwise related to service.

2.  The AOJ should then readjudicate the issues of entitlement to service connection for right and left knee disabilities.  If either of the benefits sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


